 

U.S. DISTRICT COURT

 

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT (COURT FILED
ee SSMARILLO DIVISION | | SEP 27 208
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT COURT
Plaintiff, ” Oana
Vv. Criminal Action No. 2:19-CR-00111-Z-BR
WILLIAM DAVID ROWLAND (1)
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 12, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation’) in the above referenced cause. Defendant
William David Rowland filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant William David Rowland
was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant William David Rowland;
and ADJUDGES Defendant William David Rowland guilty of Count One in violation of 18 U.S.C. §§
922(g)(1) and 924(a)(2). Sentence will be imposed in accordance with the Court’s sentencing scheduling

order.

SO ORDERED, September 27, 2019.

 
   
 

VATED STA KACSMARYK

  

 

ITED STATES DISTRICT JUDGE

 
